         Case 1:20-cv-00315-UA Document 3 Filed 01/13/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                        United States District Court	

                                    for the	

                       Southern District of New York	

                                Related Case Statement
                                                 !
                                Full Caption of Later Filed Case:

Mandelkow, et al.




                    Plaintiff                                       Case Number


                                                  1:20-cv-315
                      vs.

!!
Islamic Republic of Iran




                 Defendant

                                Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!

In re Terrorist Attacks on September                                Case Number
11, 2001
                                                  03 MDL 1570 (GBD) (SN)

!!


!

                                              Page !1
             Case 1:20-cv-00315-UA Document 3 Filed 01/13/20 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
Partial and/or full judgment as to Defendant Islamic Republic of Iran has been granted and ordered for select
!
plaintiffs. This matter is still ongoing. On October 28, 2019, the Court entered an Order approving the "Iran
!
Short Form Complaint" that is filed herewith. (See ECF No. 5234 in 1:03-md-01570-GBDSN).
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The newly filed action is a civil case against the Defendant, the Islamic Republic of Iran, and
!
the Plaintiffs in the newly filed action are asserting the same factual and jurisdictional
!
allegations, including all causes of action, as set forth in the amended complaint in Burnett v.
!
Islamic Republic of Iran, 1:15-cv-09903- GBD-SN (see ECF No. 53) which is part of the
!
earlier filed multi-district litigation, 1:03-md-01570-GBD-SN.
!
! instant complaint and this Statement are being filed in accordance with the Court's
The
!
! that Order,
directive of October 28, 2019. (See ECF No. 5234 in 1:03-md-01570-GBD-SN). According
!
to             this newly filed action is related to the 1:03-md-01570-GBD-SN action.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!            /s/ Barry Salzman                                        January 13, 2020
Signature: ________________________________________ Date: __________________!
!
!            Barasch & McGarry, P.C.
Firm:         ________________________________________


                                                  Page !2
